            Case 1:21-cr-00160-TJK Document 57 Filed 04/12/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                               :
                                                       :
                                                       :       Case No. 21-cr-160-3 (TJK)
                    v.                                 :
                                                       :
         FELICIA KONOLD                                :


          GOVERNMENT’S OPPOSITION TO DEFENDANT FELICIA KONOLD’S
             AMENDED MOTION TO AMEND CONDITIONS OF RELEASE

          The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits this opposition to Defendant Felicia Konold’s (“the defendant”)

Amended Motion to Amend Conditions of Release (ECF No. 56). The government respectfully

opposes the defendant’s motion and asks that the conditions of release remain the same.

                                    PROCEDURAL HISTORY

          The defendant was arrested on February 11, 2021 in her home state of Arizona pursuant to

a Complaint and Arrest Warrant issued by Magistrate Judge Faruqui.1 At the request of the

government and over objection of the defendant, the Court in Arizona imposed home detention

and electronic monitoring as conditions of release on February 17, 2021.2 At the defendant’s initial

appearance in the District of Columbia on February 26, 2021, Magistrate Judge Meriweather

imposed essentially the same conditions that were imposed in Arizona. See ECF No. 37. The

defendant did not object to the re-imposition of these terms by the District of Columbia, with the

exception of being able to contact her brother, Cory Konold, an indicted co-conspirator in the

instant case. The same day, February 26, 2021, the defendant was indicted on several charges,




1
    US v. Felicia Konold, 21-mj-218-3 (ZMF).
2
    US v. Felicia Konold, 21-mj-110-N/A-EJM. This release order is attached as Exhibit 1.
                                                   1
          Case 1:21-cr-00160-TJK Document 57 Filed 04/12/21 Page 2 of 4




including but not limited to Conspiracy, Obstruction of an Official Proceeding, and Interfering

with Law Enforcement During Civil Disorder. ECF No. 29. The defendant, along with most of her

co-defendants, were arraigned on the indictment before this Court on March 23, 2021. The next

status hearing in this case is set for May 5, 2021.

       The defendant previously sought a limited modification of her conditions of release in order

to accommodate seeing her brother briefly at Passover seder. ECF No. 49. Given the very limited

modification of her conditions of release for a discrete time frame, the government did not object

to this request. ECF No. 50. Accordingly, the Court granted the defendant’s unopposed motion.

The defendant now moves for further, permanent modification, i.e. to remove home detention and

GPS location monitoring. ECF No. 56 at 1.

                                           ARGUMENT

       A person may file a motion for amendment of conditions of release to the Court having

jurisdiction over the offense where the release conditions were set by a Magistrate Judge. See 18

U.S.C. § 3145(a)(2). Modifications are generally grounded in new information or a change in

circumstances that would merit such a modification. See e.g. United States v. Hebron, No.

CRIM.A. 97-178 (TAF), 1997 WL 280568, at *1 (D.D.C. May 22, 1997); accord United States v.

Bikundi, 73 F. Supp. 3d 51, 54 (D.D.C. 2014) (citing 18 U.S.C. § 3142(f)(2)(B)).

       The defendant argues that her conditions of release are “simply unnecessary” and that they

have restricted “her ability to simply [live] her life.” ECF No. 56 at 2. While it is undoubtedly true

that the defendant is inconvenienced by her conditions of release, the defendant’s desire to

maneuver her daily activities as she did before she was on pre-trial release for extremely serious

offenses is not a sufficient reason for the Court to revisit those conditions. The government has

never sought this defendant’s detention pending trial in this case, as it is the government’s position



                                                  2
          Case 1:21-cr-00160-TJK Document 57 Filed 04/12/21 Page 3 of 4




that conditions could be fashioned to assure her return to court and that would assure the safety of

the community. However, releasing the defendant to mere personal recognizance belies the plain

fact that she, along with her co-defendants, violently entered the U.S. Capitol to disrupt the process

designed to effectuate the peaceful transition of power, engaged in obstructive acts against law

enforcement while both inside and outside the Capitol, and celebrated these crimes after the event.

That the defendant has heightened conditions of release based on that conduct just three months

from January 6, 2021 is eminently appropriate.

       The defendant cites some additional points in support of this modification. First, she cites

that she has no criminal record. ECF No. 56 at 2. She also correctly points out that she has a

pending DUI case; contrary to the defendant’s assertion, this fact actually supports a decision for

heightened supervision. Knowingly engaging in the conduct in the instant case while on release

for a DUI hardly inspires confidence that the defendant will obey all directives from the Court

while she is on release in this case. Second, the defendant argues that she did not flee after being

contacted by the Federal Bureau of Investigation (“FBI”) in late January. Id. This fact supports

that she is not a significant flight risk such that she should be detained pending trial, but does not

address the efficacy of the GPS monitoring in its mitigation of the defendant’s danger to the

community. To that end, continued GPS monitoring allows Pretrial Services (“PSA”) to assess

compliance with important conditions of release, such as having no contact with the other co-

defendants in this case, remaining within the District of Arizona, and staying out of the District of

Columbia. Third, the defendant argues that her current conditions do not allow her to engage in

what appears to be at least part-time employment or to shop for groceries. Id. The defendant is

expressly permitted, even under the terms of home detention, to leave her residence for

employment purposes. ECF No. 37. If working as a gardener at another location other than her



                                                  3
          Case 1:21-cr-00160-TJK Document 57 Filed 04/12/21 Page 4 of 4




home is part of her employment, she is authorized by the terms of her release to do that.3 As to the

shopping for groceries, “other activities approved in advance” by PSA are also included in the

conditions of release. Id. The government would have no objection to the defendant seeking

authorization from PSA for scheduled grocery runs, especially considering she is a caretaker for

her child and elderly aunt. Of course, this can be accomplished without modifying the conditions

of release to eliminate home confinement or GPS monitoring and does not even necessarily need

the attention of this Court.

       In sum, the defendant has not raised any novel issue that merits any meaningful change of

her release conditions, conditions that are certainly reasonable in light of her conduct and her risk

of danger to the community. For that reason and for the reasons listed herein, the government

respectfully requests the Court deny the defendant’s motion.



                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793


                                              By:     /s/ Christopher A. Berridge
                                                      Christopher A. Berridge
                                                      Assistant United States Attorney
                                                      GA Bar No. 829103
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: (202) 252-6685
                                                      Christopher.Berridge@usdoj.gov




3
  To the extent the defendant is having any issues facilitating travel to other locations for
employment with PSA, the government encourages the defense to set up a conference with PSA
and the government to discuss how best to facilitate those efforts.
                                                 4
